Title: To Alexander Hamilton from George Gale, 20 December 1792
From: Gale, George
To: Hamilton, Alexander



Baltimore Dec. 20th. 1792.
My Dear Sir

When I was first Officially informed by Mr Coxe of the Division of the District of Maryland into three Surveys I was led to beleive that if the President had conceived he could constitutionally appoint the Inspector during the recess of the Senate the Appointment would have immediately taken place. As nothing has been done in this Business since the Meeting of Congress I am becoming very unhappy least there may be some doubts of the Character on whom the Choice should fall. As it is a point in which I am very Materially interested I have taken the Liberty of recalling your Attention to it. Altho in Compliance with Mr. Coxes Instructions I transmitted the Names of three Gentlemen as very Suitable for the Office I had no Idea that either of the other two Gentlemen Named nor indeed any other person could enter into a Competition with Mr. Perry for the Appointment. He is a Man of Business—is a respectable Character that has served 10 Years in the Senate of Maryland with reputation. He has ever been a Steady friend to the Genl. Government and has an interest in the State which may be very useful. As a proof of his Interest I need only say that he lost but one Vote of the Electors who Chose the last senate. He is the Brother in Law of Mr. Hindman who will soon be a Member of the House of Representatives & has also a considerable influence with another of the new Members. In fine I can assure you that there is no such Character in my Opinion for this appointment ’tho I doubt not there are many presented to the president. Among others that are here Mentioned tis said A Mr. James Tilghman is a Candidate. He is the Friend & Relative of Mr. Coxe and no Doubt will be supported by him Altho I am convinced that if Mr. Coxe knew Mr. Tilghman as well as I do he would not advocate him. If Mr Tilghman is not a Candidate Mr. Coxe may still very probably thro the Channel of his Connexions have received very unfavourable impressions of Mr. Perry—who supported Mr. Hindman against Mr Tilghman (in the last Election to Congress) which a mere candid Statement of the facts that then happened would remove. I repeat that I am convinced if you place Mr. Coxe in my Situation he would determine as I do—tho from the Delicacy of the Connexion I do not think it prudent to Submit the Question to him and therefore beg that you would be pleased to consider this Communication as solely for your own Eye. I have no View in it but the public Interest and I do most solemnly assure you that the promotion of that is the Motive with me for wishing Mr. Perry’s appointment.
I am very Sincerely   Dr. Sir   Your affe & Obt. Servt.

Geo. Gale

